Citation Nr: 1702190	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army National Guard from February to May 1991 and in the United States Army from March 1993 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The Board remanded this matter in September 2015 and April 2016 for further development.  The case is now back before the Board. 


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left knee lateral patellar tilt is an acquired disability.

2.  It has not been established by clear and unmistakable evidence that the Veteran had a left knee disability prior to active service.

3.  The most probative evidence of record does not support a finding that there is a nexus between a left knee disability and service; or that the Veteran's left knee disability was caused or aggravated by the service-connected right knee disability or the lumbar strain/thoracolumbar spondylosis disability.  


CONCLUSION OF LAW

The Veteran's left knee disability, diagnosed as lateral patellar tilt, was not incurred in or aggravated by active service, and was not caused or aggravated by the service-connected right knee disability or the lumbar strain/thoracolumbar spondylosis disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

In April 2016, the Board remanded the Veteran's claim for additional evidentiary development.  Specifically, the Board instructed the AOJ to obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from February 2016 to the present.  The Board also instructed the AOJ to obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that had not already been obtained.  Finally, the Board instructed the AOJ to schedule the Veteran for a VA examination to ascertain the nature and etiology of any left knee disability found to be present.  Specifically, the Board requested that the examiner identify any current diagnosed left knee disabilities and determine whether the Veteran's left knee lateral patellar tilt was considered a congenital defect, congenital disease, or an acquired disability etiologically related to his active duty service.

The AOJ obtained VA medical records from February 2016 to March 2016.  In April 2016, the AOJ requested that the Veteran identify all pertinent private treatment records that had not already been obtained.  The Veteran did not respond to this request.  In May 2016, the AOJ provided the Veteran with a VA examination for his left knee.  The May 2016 VA examination report and accompanying opinion included all findings requested by the Board.  In a June 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claim. 

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran acknowledged that he received VCAA notice in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

The Veteran was afforded four VA examinations in association with his service connection claim for a left knee disability in October 2007, November 2013, November 2015, and May 2016.  The Board finds that the November 2015 and May 2016 examination reports, when read together, are adequate.  The November 2015 and May 2016 VA examiners conducted in-person interviews and examinations of the Veteran, indicated knowledge of the Veteran's relevant medical history, and either performed x-ray imaging of, or reviewed past imaging studies of, the Veteran's knees.  The November 2015 VA examiner reviewed the Veteran's VA treatment records and provided a thorough rationale regarding whether the Veteran had a left knee disability caused or aggravated by his service-connected right knee disability or his service-connected lumbar strain/thoracolumbar spondylosis disability (lumbar spine disability).  The May 2016 VA examiner reviewed the Veteran's claims file and provided a thorough rationale regarding whether the Veteran had a left knee disability related to service.  As such, when read together, the Board finds that the examinations are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection 

The Veteran is seeking service connection for a left knee disability, diagnosed as lateral patellar tilt.  Specifically, the Veteran contends his left knee disability was sustained from parachute jumps during service.  Alternatively, the Veteran contends that his left knee disability was caused or aggravated by his service-connected right knee disability or his service-connected lumbar spine disability. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016). 

Notably, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left knee disability is not warranted.

The Veteran's service treatment records show that prior to his enlistment in the Army National Guard in February 1991, the Veteran had complaints related to his left knee.  On a November 1990 Report of Medical History, the Veteran reported some problem with an acute condition of his left knee; he reported painless swelling, possibly patellar, that cleared with rest.  The Veteran reported that this problem had occurred two times in the past eight to ten years.  On his November 1990 National Guard Enlistment Examination, the Veteran's lower extremities were clinically evaluated as normal.  The examiner noted that his right knee was moderately tender with inflamed swelling of the anterior joint, but there was nothing wrong with the left knee.  

The Veteran visited a private medical clinic in January 1991, reporting a problem with his left knee.  He indicated to the physician that he needed an "excuse" in order to enter service.  The Veteran denied having injured his left knee but reported having "water on it."  The physician noted that there was no joint tenderness.  He also noted negative vargus vulgaris [sic] and anterior drawer sign, and no deformities.  There was full range of motion.  The physician concluded there was nothing wrong with the Veteran's knee.  The assessment was normal physical examination of the knee.

On the Veteran's February 1993 Enlistment Examination for the United States Army, the Veteran's lower extremities were clinically evaluated as normal and he did not indicate any left knee complications on his corresponding February 1993 Report of Medical History.  A June 1994 Medical Examination for Ranger School again evaluated the Veteran's lower extremities as clinically normal, and he did not indicate any left knee complications on his corresponding June 1994 Report of Medical History.

While silent for any specific references to the Veteran's left knee, his service treatment records do reveal numerous complaints of, treatments for, and diagnoses pertaining to the Veteran's right knee.  See, e.g., June 1996 service treatment record showing swelling and fracture of the Veteran's right knee patella from playing sports; July 1996 service treatment record showing anterior cruciate ligament (ACL) injury and a meniscal tear of the Veteran's right knee; August 1996 service treatment record showing ACL deficit and meniscal tear of the Veteran's right knee from playing push ball; and September 1996 service treatment record showing diagnosis of right knee patellar tendonitis.  There are also instances in the Veteran's service treatment records where knee injuries, treatments, and diagnoses were not specified as pertaining to either the left or right knee.  These ambiguous instances closely proceed or follow an injury of, treatment for, or diagnosis of the Veteran's right knee.  See, e.g., an August 1996 service treatment record documenting the Veteran's right knee meniscal tear and an August 1996 radiological examination for a meniscal tear on an unspecified knee.  Considering the proximity of ambiguous references to references of the Veteran's right knee and the lack of any explicit references to the Veteran's left knee, the Board finds these ambiguous references likely pertain to the Veteran's right knee.
 
In a September 2007 Separation Report of Medical History, the Veteran indicated he had knee trouble and had been hospitalized for a knee and back problem.  The Veteran elaborated that the hospitalizations had been due to playing football and jump status.  In a September 2007 Report of Medical Assessment, the Veteran reported taking medication for his back and knee and indicated he intended on seeking VA disability for these conditions.

In October 2007, the Veteran was afforded a VA examination for his knees.   The Veteran reported being diagnosed with a left and right knee condition that had existed for the past eight years.  He reported that the condition was the result of injury from performing military duties, specifically while completing jumps in airborne school.  While the Veteran reported dull aching to throbbing pain in his right knee, he reported having no problem with his left knee.  On examination, the examiner indicated that the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion in the left knee was within normal limits.  The examiner noted that the Veteran's left knee showed joint function not additionally limited by pain, fatigue weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  The examiner indicated that the Veteran's gait was within normal limits and that examination of his feet did not reveal any signs of abnormal weight bearing.  X-ray imaging of the Veteran's left knee was within normal limits.  The examiner diagnosed the Veteran with right knee strain and determined that diagnosis of the Veteran's left knee condition was not possible due to the Veteran's assertion that he had no problem with his left knee.  The Veteran was granted service connection in January 2008 for his right knee only.

In a November 2007 service treatment record, the Veteran reported a history of right knee pain.  He reported injuring his right knee playing sports and, while on jump status, landing on concrete pavement and fracturing his knee cap.  The Veteran further reported that the only treatment to his right knee was pain medication, physical therapy, and a knee brace for one month.  In a subsequent November 2007 service treatment record, the Veteran complained of lower back pain and right knee pain.

VA treatment records from July 2008 through September 2013 reveal that the Veteran had complaints about knee pain.  In July 2008, the Veteran's main complaint was back pain and pain in his right knee and ankle.  In February 2008, the Veteran reported pain in both his knees.  The Veteran reported sustaining several injuries while in service, mostly from jumping out of airplanes.  He specifically reported fracturing his right knee cap and tearing the ligament of his left knee.  The Veteran reported being told he had bone fragments in both his knees.  In February 2013, the Veteran visited a VA medical center with complaints of progressive pain in his knees, ankles, and back.  In a September 2013 VA treatment record, the Veteran reported bilateral knee pain, with worse pain in his left knee.  He attributed his pain to jumping out of planes while in service and specifically reported one instance where he landed with his left knee on concrete.  The Veteran reported that his left knee popped and had locked a couple of times.  

In November 2013, the Veteran was afforded another VA examination for his left knee condition.  The Veteran reported sustaining several injuries while in the Army, mostly from jumping out of airplanes.  He recounted one incident where he landed on his left knee on concrete during a jump.  The Veteran reported being told he had bone fragments in both his knees and that he had a torn ligament in his left knee.  The Veteran reported experiencing chronic pain associated with his knees.  The examiner noted range of motion measurements.  The examiner noted tenderness in both knees.  The examiner found that the Veteran did not have any functional loss or impairment of the left lower extremity.  The examiner noted frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner indicated that imaging studies of the knee had been performed and the results were available.  The examiner indicated that degenerative or traumatic arthritis was not documented.  The examiner noted further that the Veteran did not have x-ray evidence of patellar subluxation.  The examiner diagnosed the Veteran with osteoarthrosis of both knees (2008) and a ligament tear of the left knee.

In a July 2015 Travel Board hearing, the Veteran and his spouse provided testimony in support of his claim for service connection for his left knee disability.  The Veteran stated that his left knee problems had been going on for a while when he was in the military because of all the running and jumping out of planes he did.  The Veteran described having a popping in his knee and falling down, which he stated was the same with his right knee.  The Veteran's spouse specifically described an instance where the Veteran fell to the floor, complained his knee was "hurting bad," and lay on the floor for a few minutes because she could not help him up.  The Veteran testified that he had done a lot of rough marching and a lot miles and that it had taken its toll.  The Veteran further testified that for the last four or five years, he had been favoring one leg over the over, though he did not specify which leg he favored.

Pursuant to the Board's September 2015 remand, the Veteran was afforded another VA examination in November 2015.  The Board's September 2015 remand specifically requested that the examiner determine whether the Veteran had a current left knee disability and whether it was at least as likely as not related to the Veteran's active duty service, or caused or aggravated by the Veteran's service-connected disabilities.  During examination, the Veteran reported problems with his left knee beginning in 2001.  The Veteran stated that he sprained his left knee while in service and had to wear a knee brace for a month.  He denied any physical therapy, injections to the knee, or surgery following the injury.  He denied any injury to the left knee after service.  The Veteran reported taking pain medication for the knee.  The Veteran reported experiencing pain in the anterior left knee after walking four to five hours and that his left knee would give out while walking.  The Veteran described a sharp pain located behind the left patella.  The Veteran reported that his left knee was popping and that the pain in his left knee had worsened over the last 12 months. 

On examination, left knee range of motion was abnormal.  There was objective evidence of diffuse tenderness to palpation.  The examiner indicated disturbance of locomotion and interference with standing.  The examiner noted a history of slight lateral instability.  The examiner indicated that imaging studies of the knee did not document degenerative or traumatic arthritis.  The examiner indicated that computerized tomography (CT) scans of the Veteran's knees showed a mild lateral patellar tilt in his left knee.  The examiner added that the Veteran had congenital abnormalities of the right and left knee.

The examiner found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that a review of the claims file showed that the Veteran had a left knee condition prior to entering service.  The examiner pointed to a January 1991 treatment record noting left knee pain and a normal physical evaluation of the knee.  The examiner noted that the Veteran was treated for right knee pain during service.  The examiner noted that during the October 2007 VA examination, the Veteran denied any problems with the left knee, and physical examination of the knees was normal.  The examiner indicated that x-ray imaging taken in August 2015 showed a tripartite patella on the right, a congenital normal variant.  There was no acute fracture, dislocation, or effusion noted.  The examiner indicated that the left knee x-ray imaging was normal.  The examiner noted that non-contrast CT scans of the bilateral knee obtained in November 2015 showed mild lateral patellar tilt on the left and mild lateral patellar tilt and subluxation on the right.  
On a December 2015 addendum, the examiner found that patellar tilt in this Veteran was "likely a congenital abnormality and the etiology of his knee pain."  The examiner found that this pre-existing condition was not exacerbated beyond its natural progression by service.  The examiner explained that the joint surfaces, quadriceps, patellar tendons, and MCLs and LCLs were all intact.  The examiner noted that the Veteran had not required invasive treatment and his gait was stable.  The examiner noted further that CT scans of the bilateral ankle obtained in December 2015 were normal.  The examiner found no radiographic evidence of post-traumatic injury to either the ankles or knees more than five years after service.  The examiner cited to medical literature indicating that the anatomical distribution of associated parachute-related injuries occurred most frequently in the feet and ankles, with proportionally lower rates of injury occurring proximally.  The examiner also noted that lumbar spine x-rays obtained in October 2013 and August 2015 were normal.

Therefore, the examiner found that it was not at least as likely as not that any currently identified left knee disability was related to the Veteran's active service.  The examiner also found that it was not at least as likely as not that any currently identified left knee disability was aggravated by the Veteran's service-connected right knee or back disabilities.  Finally, the examiner found that due to his stable and unassisted gait, equal leg lengths, and normal right knee and lumbar spine imaging, it was not at least as likely as not that any currently identified left knee disability was caused by the Veteran's service-connected right knee or back disabilities.

In May 2016, the Veteran was afforded his fourth VA examination pursuant to an April 2016 Board remand.  The Board's remand specifically requested that the examiner comment on whether the "lateral patellar tilt" was a disability or whether it was a congenital defect or congenital disease.  If not congenital, the Board asked the examiner to comment on whether the Veteran's disability manifested during, or was otherwise related to active duty service. 

The May 2016 VA examiner performed an in-person examination and reviewed the Veteran's claims file, as well as previous VA examinations.  The examiner noted diagnoses of mild left and right patella tilting per radiographic study in November 2015.  The Veteran reported that he injured his left knee while deployed in Iraq while at Camp Virginia and sought and wore a brace and used pain medication for a while around 2005.  The Veteran denied any intercurrent injury.  The Veteran reported that sometimes the left knee gives out with walking and popping.  The examiner noted that there were no additional radiographic studies since the last VA examination.

Upon physical examination of the Veteran, left knee range of motion was abnormal.  The examiner noted a history of slight lateral instability.  The examiner indicated that imaging studies of the knee did not document degenerative or traumatic arthritis.  The examiner noted that a CT of the left knee in November 2015 revealed mild lateral patellar tilt.

The examiner found that: (a) the Veteran had bilateral patella tilt diagnosed on radiographic study in November 2015; (b) the left lateral patella tilt (and right) was less than likely a congenital disease or defect; and (c) it is not at least as likely as not that the lateral patella tilting is related to or is etiologically related to service.  

The examiner explained that the Veteran's November 1990 enlistment examination indicated a history of intermittent left knee posterior patellar swelling that cleared with rest and no related abnormal physical examination findings on the right.  The examiner noted that the associated January 1990 [sic] private medical note indicated no left knee abnormality or deformities.  The examiner explained that lack of deformity would not support that patella tilt was present and would not support a congenital condition.  The examiner noted further that bilateral knee x-rays in October 2007 and October 2013 were normal, and bilateral knee CT scans in November 2015 indicated bilateral mild patella tilt with mild subluxation on the right.  The examiner explained that the lack of patella tilt on the right knee MRI in August 1996 suggested the tilt was an acquired rather than congenital condition.  The examiner also noted that the tilt was not noted on previous in-service or post-military physical examinations.

The examiner explained that lateral tilt was caused by tightness of the lateral retinaculum, or the connective tissue that holds the patella in place.  The examiner explained that lateral patella tilt can be congenital (10%) or acquired (90%) after trauma.  The examiner noted predisposing factors for lateral tilt.  The examiner noted that the current VA examination showed complaints of left knee pain, with no significant tilt noted on physical examination and some decrease in range of motion most likely attributable to the diagnosis of mild left patella tilt since there were no other physical or radiographic findings to suggest an alternative etiology.  Therefore, the examiner found that there was a diagnosed, acquired left knee condition which would qualify as a VA disability.

The examiner noted that while the enlistment examination history would suggest pre-existing swelling, there were no findings or deformities to suggest this pre-existing condition.  The examiner explained that the service treatment records were devoid of a left knee complaint, diagnosis, or treatment of patella tilting.  The examiner noted that his condition was not present at separation, and was not noted on examination or radiographic studies until 2015, which was almost eight years after separation.  The examiner indicated that this does not support the condition being related to service.  The examiner further indicated that the left lateral tilt was a disease with a clear etiology and was not part of a multisymptom illness related to South West Asian environmental hazard exposure.  The examiner indicated that lack of treatment for a specific left knee injury related to parachute jumping and lack of distal-joint related changes (such as ankles, which were normal on CT scan in 2015) would not support the left knee lateral tilt being related to parachute jumping.

In summary, the examiner found that the majority of evidence supports that there was a post-military acquired, non-congenital condition that was not at least as likely as not caused by or etiologically related to service.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  

At the outset, the Board notes the inconsistent diagnoses given by the November 2013 and May 2016 VA examiners.  The November 2013 VA examiner diagnosed the Veteran with bilateral osteoarthrosis of the knees and a left knee ligament tear.  However, on the Veteran's November 2013 Disability Benefits Questionnaire, the examiner indicated that previous imaging studies of the Veteran's knees did not document degenerative or traumatic arthritis.  The examiner also failed to provide a rationale for either of his diagnoses.  On the contrary, the May 2016 VA examiner diagnosed the Veteran's left knee with mild patella tilt, referencing the radiographic study from the Veteran's November 2015 VA examination, which showed mild lateral patellar tilt on the left knee.  The examiner noted that physical examination of the Veteran's left knee and radiological findings did not suggest an alternate etiology.  Further, the examiner noted that the November 2013 examiner's diagnosis was rendered without review of the claims file and with x-ray imaging showing neither arthritis nor patella subluxation or fracture.  Therefore, the Board finds that the only competent diagnosis for the Veteran's left knee during the appeal period is mild patella tilt. 

With respect to the differing opinions as to whether the Veteran's left knee patella tilt is an acquired disability as opposed to a congenital abnormality, the Board finds the May 2016 VA examiner's opinion most probative.  The November 2015 examiner opined that the Veteran's patellar tilt was a congenital abnormality and the etiology of his left knee pain.  The examiner noted a January 1991 private treatment record addressing the Veteran's complaints of a left knee condition prior to entering service, with normal physical examination.  The examiner noted that x-rays taken for a patella fracture of the Veteran's right knee during military service showed he had a tripartite patella, which is a congenital anomaly.  The examiner also noted that x-rays from the Veteran's October 2007 VA examination showed a tripartite patella on the right with otherwise unremarkable bilateral knee joints.  The examiner also noted that x-rays of the Veteran's knees in August 2015 also revealed a tripartite patella on the right with normal findings on the left.  Finally, the examiner noted that non-contrast CT scans of the bilateral knee performed in conjunction with the November 2015 VA examination showed mild lateral patellar tilt on the Veteran's left knee and mild patellar tilt and subluxation on his right knee.  The examiner indicated that the Veteran's patella tilt was a pre-existing condition that was not exacerbated beyond its natural progression by service.

The May 2016 VA examiner disagreed that the patella tilt was a congenital abnormality and opined that it was instead an acquired disability.  He explained that patella tilt can be congenital (10%) or can be acquired (90%) after trauma.  The examiner noted that while the November 1990 private treatment record addressed the Veteran's complaints of a left knee problem prior to his entrance into service, the record noted there were no abnormalities or deformities of his left knee.  The examiner also noted that although the Veteran's November 1990 Report of Medical History upon enlistment reported intermittent left knee posterior patellar swelling that cleared with rest, there were no abnormal findings upon physical examination of the Veteran's left knee.  The examiner also pointed to an August 1996 MRI of the Veteran's right knee, which failed to indicate the presence of patella tilt in the Veteran's knee.  The examiner found that the lack of early detection of deformities in the Veteran's knees did not support the theory of the Veteran's patella tilt as a congenital abnormality.

Additionally, the May 2016 examiner noted that bilateral knee x-rays in October 2007 and October 2013 were normal, but later bilateral CT scans in November 2015 revealed bilateral mild patella tilt.  The examiner also noted that the Veteran's September 2007 separation exam indicated a history of unspecified knee trouble without related abnormal findings upon physical examination.  The examiner found the absence of any mention of patella tilt on the Veteran's in-service and post-service physical examinations suggested the patella tilt was acquired rather than congenital.  The Board finds that the medical opinion from the May 2016 VA examiner offers the strongest and most persuasive opinion and rationale regarding the Veteran's patella tilt as an acquired disability. 

Next, in light of the Veteran's pre-service notations of a left knee problem, the Board will address whether or not the presumption of soundness is applicable regarding the Veteran's claim of entitlement for a left knee disability. 

As referenced above, a Veteran is presumed to be in sound condition when entering military service except for conditions noted on the entrance examination.  To rebut this presumption of soundness, VA must establish clear and unmistakable evidence that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Prior to entering service in February 1991, the Veteran reported an acute knee condition with painless swelling on his November 1990 Report of Medical History.  The Veteran's November 1990 Enlistment Examination clinically evaluated the Veteran's knees as normal, and while notations were made regarding the Veteran's right knee, the record was silent as to his left knee. The Veteran later visited a private medical clinic in January 1991, reporting problems with his left knee.  Specifically, the Veteran reported having "water" on his left knee but denied having injured it.  The physician noted there were no deformities and that there was negative vargus vulgaris [sic] and anterior drawer sign.  The physician concluded there was nothing wrong with the Veteran's left knee. 

The May 2016 VA examiner noted the above service and private treatment records and explained that while the Veteran's enlistment examination history would suggest pre-existing swelling, there were no findings or deformities to suggest that the Veteran's left knee patella tilt was a pre-existing condition.  The examiner also noted that the Veteran's service treatment records were devoid of left knee complaints of, diagnosis of, and treatment for patella tilting, which did not suggest there was any aggravation of the Veteran's left knee during service.  The Board finds that the evidence of record does not "undebatably" show that the Veteran's left knee patella tilt pre-existed service. 

As the presumption of soundness has not been rebutted, this claim becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).

As noted above, the Veteran has been diagnosed with left knee lateral patellar tilt.  See May 2016 VA examination report.  Accordingly, as there is a current left knee disability, the first Shedden element of service connection is satisfied.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board finds that the weight of the evidence is against a finding that the Veteran's left knee disability is etiologically related to the Veteran's active duty service on a direct basis.

The Board acknowledges that the Veteran had complaints regarding his left knee prior to his entrance into service in February 1991.  See November 1990 Report of Medical History and January 1991 private treatment record.  However, with the exception of these pre-service medical records, the Veteran's service treatment records from February 1991 to December 2007 are silent for any complaints of, treatment for, or diagnosis of a left knee disability.  

The Veteran's November 1990 Enlistment Examination for the Army National Guard and his June 1994 Enlistment Examination for Ranger School both clinically evaluated the Veteran's lower extremities as normal.  Upon separation from service, the Veteran failed to indicate any problems with his left knee on his September 2007 Report of Medical History.  On the contrary, the Veteran did note knee trouble, specifying that it was due to playing football and jump status.  The Board notes that these injuries, as documented in the Veteran's service treatment records, refer to the Veteran's right knee.  See November 2007 service treatment record with Veteran recounting history of two diagnoses of right knee pain, one from playing sports and the other from landing on his knee on concrete while on jump status.  

Additionally, the Veteran was afforded a VA examination for his knees in October 2007.  The VA examiner noted that the Veteran's left knee x-ray findings were within normal limits and that diagnosis was not possible given that the Veteran explicitly stated that he had no problem with his left knee. 

The Board finds that the May 2016 VA opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's left knee disability.  The May 2016 VA examiner reviewed the Veteran's claims file and medical history, to include his previous VA examinations, and provided a detailed rationale to support his opinion.  The examiner found that the Veteran's left knee lateral patellar tilt was not at least as likely as not caused by or etiologically related to military service.  In reaching this conclusion, the examiner explained that the Veteran's September 2007 Separation Exam indicated a history of unspecified knee trouble without related abnormal physical examination findings.  He explained that the lack of finding of tilt did not support an on-going condition and the absence of in-service left knee complaints, diagnosis, or treatments did not suggest aggravation of a left knee condition. 

The examiner further noted that x-rays from October 2007 and October 2013 were normal and that patella tilt was not noted on examination or radiographic studies until 2015, almost eight years after the Veteran's separation from service.  Lack of treatment for a specific left knee injury related to parachute jumping and the lack of distal-joint related changes (such as ankles, which were normal on CT scans in 2015) did not support the notion that the Veteran's left knee patella tilt was related to parachute jumping.  The examiner concluded that for the aforementioned reasons, there was no support for the Veteran's lateral patellar tilt being related to service. 

As the preponderance of the evidence does not show that a left knee disability was incurred in or aggravated by service, or a medical nexus between the Veteran's presently diagnosed left knee lateral patellar tilt and his service, service connection for a left knee disability cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's left knee lateral patellar tilt was caused or aggravated by his service-connected right knee disability or service-connected lumbar spine disability.  In this regard, the November 2015 VA examiner found that it was not as least as likely as not that any currently identified left knee disability was caused or aggravated by the Veteran's service-connected right knee disability or service-connected lumbar spine disability.   

The examiner cited to medical literature which found that anatomical distribution of associated parachute related injuries occur more frequently in the feet and ankles, with proportionally lower rates of injury occurring proximally.  The examiner noted that the Veteran's joint surfaces, quadriceps and patellar tendons, and MCL and LCLs were all intact.  He noted that the Veteran's December 2015 CT scans of the bilateral ankle were normal and lumbar spine x-rays from October 2013 and August 2015 were normal.  The examiner noted that the Veteran had not required invasive treatment and that his gait was stable.  The examiner also noted that there was no radiographic evidence of post-traumatic injury to the Veteran's ankles or knees more than five years after military service.

The examiner concluded that because of the Veteran's stable and unassisted gait, equal leg lengths, and normal right knee and lumbar spine imaging, the Veteran's current left knee disability was not at least as likely related to his service-connected right knee or lumbar spine disabilities.  

The Board finds the November 2015 opinion to be thoroughly supported by a detailed rationale, and affords it great probative weight.  Moreover, it is not contradicted by any other competent opinion of record. 

The Board has considered the lay statements by the Veteran asserting that his left knee disability was due to active duty service, or was caused or aggravated by his service-connected right knee disability or service-connected lumbar spine disability.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology). 

The Board has carefully considered the Veteran's and his spouse's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran and his spouse are competent to report symptoms of knee conditions such as popping and falling, the determination as to the etiology of a knee disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's left knee patella tilt and his active duty service or his service-connected right knee or lumbar spine disabilities.  In fact, the only medical opinions addressing the etiology of his left knee patella tilt weigh against the claim. 

Considering the above, the Board finds that the opinions of the November 2015 and May 2016 examiners adequately explain why the Veteran's left knee patella tilt is not related to service on a direct basis, nor was caused or aggravated by the Veteran's service-connected right knee disability or service-connected lumbar spine disability.  The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's left knee patella tilt.  As discussed, the etiology of the Veteran's left knee patella tilt is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's left knee patella tilt was caused by service or secondary to his service-connected right knee disability or service-connected lumbar spine disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's left knee lateral patellar tilt, as well as consideration of all relevant lay and medical evidence of record. 

In summary, the weight of the evidence does not support a finding that the Veteran's current left knee lateral patellar tilt is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected right knee disability or service-connected lumbar spine disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for left knee lateral patellar tilt, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


